Citation Nr: 0023304	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-00 230A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a fracture of the right tibia.  

2.  Entitlement to service connection for a back disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from June 1953 to June 1955.  
The issues on appeal arise from rating decisions by the RO 
which, to the extent they are pertinent, will be discussed 
below.  


REMAND

In a January 1973 rating decision, the RO denied service 
connection for residuals of a fracture of the right tibia, 
and denied service connection for a knee disorder.  The 
rating decision did not specify which knee was involved.  The 
veteran was notified of the January 1973 rating decision by a 
February 1973 letter from the RO.  He did not submit a timely 
notice of disagreement (NOD) with the January 1973 rating 
decision.  

This appeal arises, in part, from a December 1997 rating 
decision which concluded that new and material evidence had 
not been submitted to reopen a claim of service connection 
for residuals of a fracture of the right tibia and which 
denied service connection for a back disorder.  

This appeal is also deemed to arise from a September 1999 
rating decision which denied service connection for a right 
knee disorder and denied service connection for a left knee 
disorder, to include arthritis of the knees.  The veteran was 
informed of that decision in September 1999, and an NOD as to 
that decision, directed to the RO, was filed by the veteran's 
representative at the Board of Veterans' Appeals (Board) on 
August 28, 2000.  

A hearing was scheduled for August 16, 2000, to be held 
before the undersigned member of the Board.  The veteran did 
not appear at the hearing for the stated reason that his 
health did not permit him to travel to Washington, D.C.  The 
veteran's wife appeared as a witness.  However, the hearing 
was not conducted.  The hearing was postponed by mutual 
agreement of the veteran's representative, the veteran's 
wife, and the undersigned member of the Board.  At that time, 
it was indicated by the veteran's wife and his representative 
that, he did not wish to pursue the appeal involving the 
denial of service connection for residuals of a fracture of 
the right tibia.  It was stated that he instead desired to 
pursue an appeal as to the issues involving service 
connection for the right knee and left knee disorders, and 
the claim of service connection for a back disorder.  The RO 
has not issued a statement of the case addressing the issue 
of whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disorder and the issue of whether new and material evidence 
has been submitted to reopen a claim of service connection 
for a left knee disorder due to the timing of the filing of 
the NOD as to these issues.  The issues involving service 
connection for disorders of both knees must be remanded 
pursuant to precedent of the U.S. Court of Appeals for 
Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO should forward a letter to the 
veteran and his representative at the RO 
advising them that the issue of whether 
new and material evidence has been 
submitted to reopen a claim of service 
connection for residuals of a fracture of 
the right tibia must be withdrawn in 
writing over the veteran's signature.  
The letter should further advise them 
that, if the claim is not so withdrawn, 
the issue will be decided by the Board.  
Thereafter, the veteran and his 
representative should be given a 
reasonable time in which to withdraw the 
appeal as to the issue of whether new and 
material evidence has been submitted to 
reopen the claim of service connection 
for residuals of a fracture of the right 
tibia.  

2.  The rating board at the RO should 
enter a rating decision on the issues of 
whether new and material evidence has 
been submitted to reopen a claim of 
service connection for a right knee 
disorder, and whether new and material 
evidence has been submitted to reopen a 
claim of service connection for a left 
knee disorder.  If those determinations 
are favorable to the veteran, the rating 
board should then determine whether the 
claim of service connection for a right 
knee disorder and the claim of service 
connection for a left knee disorder are 
well-grounded.  If the foregoing claims 
are found to be well-grounded, the rating 
board should proceed to enter a decision 
on the merits of each claim.  

3.  If service connection is not granted 
for a right knee disorder and/or a left 
knee disorder, the veteran and his 
representative should be furnished with a 
statement of the case which addresses the 
appropriate issue or issues for appellate 
consideration.  

4.  In the event the veteran and/or his 
representative file an appeal as to any 
statement of the case concerning the 
issue of service connection for a right 
knee disorder or the issue of service 
connection for a left knee disorder, the 
issue(s) for which an appeal has been 
submitted should be certified to the 
Board of Veterans' Appeals for appellate 
consideration.  The issue of service 
connection for a back disorder is held in 
abeyance pending adjudication of the 
foregoing issues.  The reason for this is 
that hearing testimony on this issue has 
not as yet been elicited, and the August 
2000 Board hearing has been postponed.  
The veteran, his representative and any 
witnesses will again be given an 
opportunity to report for a future Board 
hearing in Washington, D.C., inasmuch as 
the August 2000 hearing was postponed.  

The purpose of this remand is to ensure due process of law 
data and to comply with precedent decisions of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



